Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continuation
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.


Reasons For Allowance

Claims 25, 30 – 33 and 36 are allowable and all previous rejections are withdrawn.
The following is an examiner’s statement of reasons for allowance: 
Claims 25, 30 – 33 and 36 are allowable over the prior art since the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant’s independent claims. 
The Examiner asserts the prior art of record does not reasonably suggest Applicant’s innovative concept and independent claim language, in addition to the whole, of accessing, by the computing device, a local restricted content database stored on the computing device using the element identifier, the local restricted content database including a first list of element identifiers to be permitted and a second list of element identifiers to be restricted, determining, by the computing device responsive to not finding the element identifier in the local restricted content database, that the content element is to be modified in accordance with a content rendering restriction extension based on rendering properties of the content element and the information resource, inserting, by the computing device, the element identifier into the second list included in the local restricted content database responsive to determining that the content restriction policy is to be applied to the content element in accordance with the content rendering restriction extension, and 7Application No. 16/086,277Docket No.: 31730/201488-00 transmitting, by the computing device, the element identifier to a remote restricted content database for storage, responsive to determining that the content element is to be modified in accordance with the content rendering restriction extension; the method further comprising: modifying, by the computing device, responsive to finding the element identifier in the restricted content database, the presentation of the content element on the information resource in accordance with the content restriction policy.
White (US Pub. No. 2013/0013705 A1) is relied up to teach a method of restricting content (reads on restricting display of restricted content elements, see White para 0010) inserted into information resources (reads on messages that contain content elements, see White para 0010, Figure 2 block 206 and Figure 5 block 502),  comprising: selecting (reads on before being presented to a user of the second communication device determining the message includes a content that should not be delivered, see White para 0030 and 0032 – 0033), by a computing device having one or more processors (reads on a first communication device, a second communication device or a server system, see White para 0031), a  content element (reads on a content element that matches a content element within a set of restricted content elements, see White para 0031, 0032, 0036 and 0046) from a plurality of content elements included in an information resource (reads on messages that contain content elements, see White para 0010, Figure 2 block 206 and Figure 5 block 502) based on an element type of the content element (reads on a content element that matches a content element within a set of restricted content elements, see White para 0031, 0032, 0036 and 0046) specified by a content restriction policy (reads on determine if the message includes any content that should not be delivered/displayed, see White para 0030);  identifying (reads on identifying which content elements have inappropriate features and need to be restricted, see White para 0030 – 0033, 0036, 0046 and 0047 and Figure 5), by the computing device (reads on a first communication device, a second communication device or a server system, see White para 0031) responsive to selecting the content element from the plurality of content elements (reads on indicating which content elements have inappropriate features and need to be restricted, see White para 0030, 0032, 0033, 0036, 0046 and 0047), a bit stream corresponding to the content element (The Examiner asserts the identification of the content elements is at least an implicit identification of the bit streams that comprise the content elements of the exemplary text, audio clip within an audio file, a piece of an image or a piece of a video frame from a video clip, see White para 0032) included in the information resource (reads on messages that contain content elements, see White para 0010, Figure 2 block 206 and Figure 5 block 502); hashing (reads on hashing the content element to efficiently compare with restricted elements, see White para 0020 and 0033), by the computing device (reads on a first communication device, a second communication device or a server system, see White para 0031) prior to applying an image processing algorithm to the content element (reads on prior to delivering/displaying the content element, see White para 0010, 0030 - 0033. The Examiner asserts the displaying/delivering of the content element is the same as an image processing algorithm.), the bit stream corresponding to the content element to generate an element identifier identifying the (reads on hashing the content element to efficiently compare with restricted elements, see White para 0020 and 0033) the content element (reads on a content element that matches a content element within a set of restricted content elements, see White para 0031, 0032, 0036 and 0046);  determining (reads on comparing the content elements individually to a database of restricted content elements, see White para 0032, 0033 and 0046), by the computing device (reads on a first communication device, a second communication device or a server system, see White para 0031), whether the element identifier is included in (reads on the hash value used to compare with the hash values in the restricted content element database, see White para 0033) a restricted content database (reads on a database of restricted content elements, see White para 0032, 0033 and 0046);  modifying (reads on withholding content elements that match the restricted content elements from display to a user of the communication device, see White para 0010), by the computing device (reads on a first communication device, a second communication device or a server system, see White para 0031), responsive to determining that the (reads on when the content elements match restricted content elements display of those elements are withheld, see White para 0010) element identifier (reads on the hash value used to compare with the hash values in the restricted content element database, see White para 0033) is included in (reads on when the content elements match restricted content elements display of those elements are withheld, see White para 0010) the restricted content database (reads on a database of restricted content elements, see White para 0032, 0033 and 0046), the presentation of (reads on withholding content elements that match the restricted content elements from display to a user of the communication device, see White para 0010) the content element (reads on a content element that matches a content element within a set of restricted content elements, see White para 0031, 0032, 0036 and 0046) on the information resource  (reads on messages that contain content elements, see White para 0010, Figure 2 block 206 and Figure 5 block 502) in accordance with the content restriction policy (reads on to determine if the message includes any content that should not be delivered/displayed, see White para 0030); however, White does not teach Applicant’s independent claim language. 
Oomen (US Pub. No. 2005/0259819 A1) is relied upon to teach a bit stream identified from (reads on a bit-stream representing a multimedia signal, see Oomen para 0017) a binary sequence (reads on a stream of bits representing a multimedia signal, see Oomen para 0017) of the information resource corresponding to the content element (reads on the multimedia signal, see Oomen para 0001, 0016 and 0017); however, integrating the teachings of Oomen does not remedy the deficiencies of the prior art of record. 
Scott (US Pub. No. 2009/0300671 A1) is relied upon to teach applying, by the computing device, responsive to determining that the element identifier is not included in the restricted content database, the image processing algorithm to a rendering of the content element to identify a visual characteristic to determine whether the content element is to be permitted or restricted (reads on the Administrator viewing content not currently restricted and making a decision to modify the content access indicators to restrict the content for other users, see Scott para 0015, 0017 – 0018, 0021 – 0024, 0053, 0057 – 0060); and modifying, by the computing device, in accordance with the content restriction policy the presentation of the content element responsive to determining that the content element is to be restricted based on the visual characteristic of the content element (reads on restricting the content based on the modified value of the content access indicators, see Scott para 0060 and Figure 8 blocks 808, 812 and 814), so that the content element is not displayed via a user interface of the computing device (reads on restricting the accessible content/program to only content which is designated, see Scott para 0017, 0021 and 0060 and Figure 8 block 814); however, integrating the teachings of Scott does not remedy the deficiencies of the prior art of record. 
Hassan (US Pub. No. 2005/0187971 A1) is relied upon to teach a local database stored on the computing device (reads on a local application database included on a mobile device, see Hassan para 0003 and Figure 1)  and transmitting (reads on the remote search module on the mobile device communicates with the remote search module on the server to use search parameters used in the local search in the remote search, see Hassan para 0016 – 0017, 0019 – 0020 and Figure 4), by the computing device (reads on the mobile device, see Hassan para 0016 – 0017 and Figure 1 block 12) responsive to not finding the element identifier in the local restricted content database (reads on if the one or more data items cannot be identified in the local database, then a remote search on the server may be used to identify data that matches the search parameters, see Hassan para 0003, 0016 – 0017, 0019 – 0020 and Figure 4), to a remote device (reads on a remote server, see Hassan para 0003 and Figure 1 block 14), a request to find the element identifier (reads on a search for a data item, see Hassan para 0003, 0016 – 0017, 0019 – 0020 and Figure 4) on a remote restricted content database (reads on a server/remote database, see Hassan para 0003, 0016 – 0017, 0019 – 0020 and Figure 4) associated with (reads on if the one or more data items cannot be identified in the local database, then a remote search on the server may be used to identify data that matches the search parameters, see Hassan para 0003, 0016 – 0017, 0019 – 0020 and Figure 4) the remote device (reads on a remote server, see Hassan para 0003 and Figure 1 block 14), receipt of the request triggering the remote device to access the remote restricted content database using the element identifier (reads on if the one or more data items cannot be identified in the location database, then a remote search on the server may be used to identify data that matches the search parameters, see Hassan para 0003, 0016 – 0017, 0019 – 0020 and Figure 4);  and receiving, by the computing device, from the remote device, a response indicating that the element identifier is on the remote restricted content database associated with the remote device (reads on if one or more data items are located in the remote database that match the search parameters then a list of the items is displayed on the mobile device, see Hassan para 0032); however, integrating the teachings of Hassan does not remedy the deficiencies of the prior art of record. 
Accordingly, the prior art of record does not suggest Applicant's independent claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571) 270-5191.  The examiner can normally be reached M-TH 6am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Criado can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN F SHAW/
Primary Examiner, Art Unit 2496